DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-9 are objected to because of the following informalities:
In claim 8, lines 4-5, the limitation “and the support spacer completely covers the metal line” should be changed to “and the support spacer completely covers the black matrix”.
In claim 9, lines 3-4, the limitation “and the Tuffy adhesive completely covers the metal line” should be changed to “and the Tuffy adhesive completely covers the black matrix”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6, 8-9 and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5 recites that “one end of the black adhesive is arranged at an edge of the substrate, and another end of the black adhesive is arranged on upper and lower surfaces of the substrate”.  The structure of the black adhesive is not clearly conveyed by this recitation.  For examination purposes, the claim will be interpreted to mean that Claim 15 is rejected based on its dependency.
Claim 6 recites that “one end of the passivation layer is connected to upper and lower surfaces of the substrate, and another end of the passivation layer is connected to the seal.  The structure of the passivation layer is not clearly conveyed by this recitation.  For examination purposes, the claim will be interpreted to mean that the passivation layer is formed on upper and lower surfaces of the substrate and on the seal.  Claim 16 is rejected based on its dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2010/0225871) in view of Hinata et al. (US 5,610,742).
	Maruyama discloses in figure 1: substrates 2 and 3; a seal 8 arranged around a non-display region of the substrates, to form a sealing region; peripheral components 12 and 13 which are exposed out of the sealing region, wherein the peripheral components comprise a metal line 13 (paragraph [0050]) and a black matrix 12 (paragraph [0052]).
	Maruyama does not disclose a protection component covering the peripheral components, wherein the material of the protection component is a seal.  Hinata discloses in figure 1, an epoxy resin adhesive 13 (column 4, lines 33-40) serving as a .
Claims 1, 4, 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2010/0225871) in view of Hinata et al. (US 5,610,742) and CN106646972A, with Chien (US 2019/0258096) serving as an English translation of CN106646972A.
	Maruyama discloses in figure 1: substrates 2 and 3; a seal 8 arranged around a non-display region of the substrates, to form a sealing region; peripheral components 12 and 13 which are exposed out of the sealing region, wherein the peripheral components comprise a metal line 13 (paragraph [0050]) and a black matrix 12 (paragraph [0052]).
	Maruyama does not disclose a protection component covering the peripheral components, wherein the material of the protection component is a Tuffy adhesive.  Hinata discloses in figure 1, an adhesive 13 (column 4, lines 33-40) arranged at an edge of the substrates and attached on a side portion of the substrates and serving as a gas and moisture barrier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama by providing the adhesive of Hinata in order to prevent contamination of the cell from gas and 
	Hinata does not disclose that the adhesive 13 is a Tuffy adhesive.  Chien discloses in paragraphs [0046] and [0050] that Tuffy adhesive is an excellent moisture proof sealant and has good adhesion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Maruyama by making the adhesive a Tuffy adhesive because it was an excellent moisture proof sealant and had good adhesion.
Claims 1, 5, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2010/0225871) in view of Hinata et al. (US 5,610,742) and Chen et al. (US 2020/0124787).
	Maruyama discloses in figure 1: substrates 2 and 3; a seal 8 arranged around a non-display region of the substrates, to form a sealing region; peripheral components 12 and 13 which are exposed out of the sealing region, wherein the peripheral components comprise a metal line 13 (paragraph [0050]) and a black matrix 12 (paragraph [0052]).
	Maruyama does not disclose a protection component covering the peripheral components, wherein the material of the protection component is a black adhesive.  Hinata discloses in figure 5, an adhesive 13 (column 4, lines 33-40) formed on an edge of the substrates and on the upper and lower surfaces of the substrates and serving as a gas and moisture barrier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama by providing the adhesive of Hinata in order to prevent contamination of the cell from gas and 
	Hinata does not disclose that the adhesive 13 is a black adhesive.  Chen discloses in figure 1 and paragraph [0031], providing a black adhesive 3 for decreasing lateral light leakage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Maruyama by making the adhesive a black adhesive because in order to decrease lateral light leakage as taught by Chen.
Claims 1, 6, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2010/0225871) in view of Yamazaki et al. (US 2016/0118416).
	Maruyama discloses in figure 1: substrates 2 and 3; a seal 8 arranged around a non-display region of the substrates, to form a sealing region; peripheral components 12 and 13 which are exposed out of the sealing region, wherein the peripheral components comprise a metal line 13 (paragraph [0050]) and a black matrix 12 (paragraph [0052]).
	Maruyama does not disclose a protection component covering the peripheral components, wherein the material of the protection component is a passivation layer.  
Yamazaki discloses in figure 1B and paragraph [0103], a protection film 23 for protecting various display elements.  The protective film is considered to be a passivation layer which is disclosed in paragraph [0109] as being an inorganic insulating layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama by providing the protective film .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2010/0225871) in view of Hinata et al. (US 5,610,742) as applied to claim 2 above, and further in view of Park et al. (US 2016/0196775).
Maruyama in view of Hinata discloses all of the elements of the claimed invention discussed above regarding claim 2, but does not disclose that the metal line comprises a repair line arranged as a data drive line for repairing the display panel.  Park discloses in paragraph [0030], a repair line formed by using the metal layer below the sealant so that the resistance of the repair line may be reduced, and ensuring that the data voltage is sufficiently applied to the pixel having the data voltage applied through the repair line.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Maruyama by providing a repair line underneath the seal as disclosed by Park in order to reduce the resistance of the repair line while ensuring that a data voltage can be applied to the pixel electrode through the repair line.  Furthermore, the seal serving as the protection component would cover the exposed portions of the repair line.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2010/0225871) in view of Hinata et al. (US 5,610,742) and CN106646972A as applied to claim 4 above, and further in view of Park et al. (US 2016/0196775).
Maruyama in view of Hinata discloses all of the elements of the claimed invention discussed above regarding claim 4, but does not disclose that the metal line comprises .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2010/0225871) in view of Hinata et al. (US 5,610,742) and Chen et al. (US 2020/0124787) as applied to claim 5 above, and further in view of Park et al. (US 2016/0196775).
Maruyama in view of Hinata discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose that the metal line comprises a repair line arranged as a data drive line for repairing the display panel.  Park discloses in paragraph [0030], a repair line formed by using the metal layer below the sealant so that the resistance of the repair line may be reduced, and ensuring that the data voltage is sufficiently applied to the pixel having the data voltage applied through the repair line.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Maruyama by providing a repair line underneath the seal as disclosed by Park in order to reduce the resistance of the repair 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2010/0225871) in view of Yamazaki et al. (US 2016/0118416) as applied to claim 6 above, and further in view of Park et al. (US 2016/0196775).
Maruyama in view of Hinata discloses all of the elements of the claimed invention discussed above regarding claim 6, but does not disclose that the metal line comprises a repair line arranged as a data drive line for repairing the display panel.  Park discloses in paragraph [0030], a repair line formed by using the metal layer below the sealant so that the resistance of the repair line may be reduced, and ensuring that the data voltage is sufficiently applied to the pixel having the data voltage applied through the repair line.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Maruyama by providing a repair line underneath the seal as disclosed by Park in order to reduce the resistance of the repair line while ensuring that a data voltage can be applied to the pixel electrode through the repair line.  Furthermore, the passivation film serving as the protection component would cover the exposed portions of the repair line.
Allowable Subject Matter
Claims 3, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
none of the prior art taught or fairly suggested a display panel comprising the combination required by claim 3, wherein the peripheral component comprises a metal line, the protection component comprises a support spacer, one end of the support spacer is connected to the substrate and the metal line, another end of the support spacer is connected to the seal, and the support spacer completely covers the metal line.  Claim 13 is objected to by virtue of its dependency.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display panel comprising the combination required by claim 8, wherein the peripheral component comprises a black matrix, the protection component comprises a support spacer, one end of the support spacer is connected to the substrate and the black matrix, another end of the support spacer is connected to the seal, and the support spacer completely covers the black matrix.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871